16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Richard C. WEIDMAN, Plaintiff-Appellant,v.Ann JUDGE, Defendant-Appellee.
No. 93-2534.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 2, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-93-1254-A)
Richard C. Weidman, pro se.
Bernard Joseph DiMuro, DiMuro, Ginsberg & Lieberman, P.C., Alexandria, VA, for appellee.
E.D.VA.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Richard C. Weidman appeals from the district court's order dismissing his Complaint to Enjoin Execution of Judgment in which he sought to prevent his sister, as executrix of their father's estate, from enforcing a Virginia state court judgment.  Our review of the record, including the transcript of the hearing on Defendant's motion to dismiss, reveals that this appeal is without merit because there was no federal question or subject matter jurisdiction in the district court, and because Weidman sought to attack a state court judgment, as prohibited under  District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  Therefore, we affirm the district court's order.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED